DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 09/11/2019 has been entered. Claims 1, 5-12, 14, and 17-22 remain pending in the application. 
Applicant’s statements of common ownership of Hwang has overcome outstanding rejections under 35 USC 103 as previously set forth in the Final Office Action mailed on 03/04/2020.
Election/Restrictions
Applicant’s election without traverse of the groups generally defining the first compound, third compound and fourth compound as defined in the table below in the reply filed on 04/05/2019 is acknowledged and made final. 

    PNG
    media_image1.png
    414
    559
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-12, 14, 18, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 14/951,764 in view of Oh et al (WO 2015034125) (Oh). 



The host compounds as required by the present claims encompasses compounds that were known in the art at the time of the invention for use as a host compound in combination with a light-emitting iridium complex. For example, Oh teaches a composition for an organic optoelectronic device capable of realizing a device having high efficiency, a long lifespan and the like wherein the composition includes at least one of a first host compound represented by a Chemical Formula 1 and at least one of a second host compound represented by a chemical formula 2 for example the compounds A-15 (Oh page 9) and B-43 (Oh page 35). Oh further teaches that the composition is for use as a host material for a phosphorescent dopant material [0107]-[0111]. Oh further teaches that the composition gives rise to improvements in device properties such as luminous efficiency and life span compared to other host materials, e.g. CBP (See Oh page 66, table 1 and [0262]). 

.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 


Claims 1, 5-12, 14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kottas et al (US 2013/0026452) (Kottas) in view of Oh et al (WO 2015/034125) (Oh).

It is noted that when utilizing Oh et al (WO 2015034125) (Oh), the disclosures of the reference are based on US 2016/0126472 which is an English language equivalent of the reference because the US PG-PUB is the national stage entry of the international application upon which the WO document is based. 

In reference to claims 1, 5-12, 14, 18-20 and 22, Kottas teaches a device comprising an anode, a cathode and an organic layer between the anode and cathode comprising a compound of formula I as shown below (Kottas [0015]) as an emissive dopant in an emissive layer in combination with a host [0021]

    PNG
    media_image2.png
    207
    285
    media_image2.png
    Greyscale


for example wherein in the formula I n is 2, X is O, R2 is a silyl group, R1 is hydrogen wherein the sum of carbon atoms in R1 and R2 is at least 2 (e.g. R2 is trimethyl silyl), Ra, Rb and R3 to R6 are each hydrogen (Kottas [0015]).  

Kottas discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein n is 2, X is O, R2 is a silyl group, R1 is hydrogen wherein the sum of carbon atoms in R1 and R2 is at least 2 (e.g. R2 is trimethyl silyl), Ra, Rb and R3 to R6 are each hydrogen. Each of the disclosed substituents from the substituent groups of Kottas are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula I.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula I to provide the compound described above, which is both disclosed by Kottas and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


With respect to the difference, Oh teaches a composition for an organic optoelectronic device capable of realizing a device having high efficiency, a long lifespan and the like wherein the composition includes at least one of a first host compound represented by a Chemical Formula 1 and at least one of a second host compound represented by a chemical formula 2 for example the compounds A-15 (Oh page 9) and B-43 (Oh page 35) as shown below. Oh further teaches that the composition is for use as a host material for a phosphorescent dopant material [0107]-[0111]. Oh further teaches that the composition gives rise to improvements in device properties such as luminous efficiency and life span compared to other host materials (See Oh page 66, table 1 and [0262]). 

    PNG
    media_image3.png
    276
    332
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    414
    334
    media_image4.png
    Greyscale


Reads on the claimed device comprising the elected species. 

In reference to claims 17 and 21, Kottas in view of Oh teaches the device as described above for claim 1. Oh further teaches that one or more kinds of the second host compound may be used, for example two of the second host compound maybe used including, for example a compound B-10 (Oh page 30) as shown below. 

    PNG
    media_image5.png
    315
    348
    media_image5.png
    Greyscale


Given that Kottas in view of Oh discloses the composition that encompasses the presently claimed host material, including wherein two kinds of a second host material are included and the second kind is a compound B-10, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the host composition, which is both disclosed by Kottas in view of Oh and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
For Claim 17: Reads on wherein the layer comprises a second compound which is different.
For Claim 21: Reads on compound B-10.

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 

Applicant argues that the claimed devices have remarkable effects that are unexpected in light of the prior art. As support for this, Applicant points to data submitted in a declaration filed under 37 CFR 1.132 on 02/24/2021. This argument has been fully considered but not found convincing for at least the following reasons. 

Applicant specifically points to four devices in the declaration filed under 37 CFR 1.132 on 06/04/2020. A comparison of example 5 vs comparative example 7 and example 6 vs comparative example 8. This argument has been fully considered but not found convincing for at least the following reasons.

For a finding of unexpected results, the results presented need to be of both statistical and practical significance, be commensurate in scope with the subject matter claimed and be a comparison with the prior art (See MPEP 716.02). 



Second, it is unclear that the results presented are unexpected. Kottas teaches examples of devices comprising exemplary materials of formula I as taught therein (See page 27 and tables 2-3 for example).  Kottas clearly demonstrates that in a particular device configuration, certain embodiments may demonstrate similar differences in device properties. For example, Kottas example 1 has a LT80% of 20 hours whereas example 2 has a LT80% of 166h. Similar differences in voltage and efficiency are observed throughout the results. That is, it does not appear that the values presented represent an effect that would be unexpected in light of the teachings of Kottas. 
Third, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds encompassed by the instant claims. For example, Applicant has claimed devices that are defined by the inclusion of a combination of two or more broadly .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786